 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, JR.,                                 Case No. 1:19-cv-01718-DAD-SAB (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S SECOND
                                                         MOTION TO SET SETTLEMENT
13           v.                                          TELECONFERENCE AND FOR
                                                         APPOINTMENT OF COUNSEL
14    ADA 1824 PANELS, et al.,
                                                         (ECF No. 26)
15                       Defendants.
16

17          Plaintiff Billy Driver, Jr. is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s second motion requesting that the Court set this

20   case for a settlement teleconference and appoint counsel to represent him at the settlement

21   teleconference, filed on March 2, 2020. (ECF No. 26.)

22          As explained in the Court’s prior order denying Plaintiff’s first motion to set settlement

23   teleconference and for appointment of counsel, which was originally served on February 24,

24   2020, and re-served on March 2, 2020, Plaintiff’s request for a settlement conference is

25   premature, and Plaintiff did not present the exceptional circumstances required for the Court to

26   find appointment of counsel appropriate in this instance. (ECF No. 22.) As Plaintiff’s renewed

27   motion sets forth no further arguments in support of his requests, Plaintiff’s second motion is

28   denied on the same basis.
                                                         1
 1            Accordingly, it is HEREBY ORDERED that:

 2            1.      Plaintiff’s second motion to set this case for a settlement teleconference, (ECF No.

 3                    26), is DENIED, as premature; and

 4            2.      Plaintiff’s second motion for appointment of counsel, (ECF No. 26), is DENIED,

 5                    without prejudice.

 6

 7
     IT IS SO ORDERED.
 8

 9   Dated:        March 9, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
